Citation Nr: 9911545	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
acute dissection of the ascending aorta with aortic valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1956 to December 
1958 and from February 1959 to August 1968.  He had active 
duty for training in March and April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that continued a 30 percent evaluation for 
the veteran's service-connected heart disability. 

At the time of the June 1997 Board remand, the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability was also 
in appellate status.  A May 1998 rating decision granted a 
60 percent evaluation for the veteran's heart disability and 
granted individual unemployability, both from November 6, 
1995, the date the veteran reopened his claim.  Therefore, 
the issue of entitlement to a total disability rating based 
upon individual unemployability is moot.  

In June 1998 the veteran filed a notice of disagreement with 
the effective date of November 6, 1995, for the increase in 
his evaluation.  A statement of the case was issued in July 
1998.  A review of the record reflects that a substantive 
appeal with respect to the issue of the effective date for 
the evaluation assigned by the May 1998 rating action has not 
yet been filed, but the time for filing a substantive appeal 
has not yet expired.  In the absence of a substantive appeal, 
the appeal with respect to the issue of the effective date 
has not been perfected and the Board does not yet have 
jurisdiction of this issue for purposes of issuing a 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

Subsequent to the Board's June 1997 remand the criteria for 
evaluating valvular heart disease was changed, effective 
January 12, 1998.  Although the RO appropriately provided the 
veteran with the new criteria in a May 1998 supplemental 
statement of the case, a review of the record reflects that 
the new criteria include evaluating the veteran under 
metabolic equivalent (METS) scores.  The record does not 
indicate that this was accomplished at the time of the most 
recent VA examinations in March 1998, November 1997, and 
December 1995.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his attorney, and inform him that 
he may submit any additional pertinent 
medical evidence.  

2.  The veteran should be afforded a 
special VA cardiovascular examination by 
a board-certified specialist, if 
available.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should answer 
the following questions:  (1) Does the 
veteran suffer with chronic congestive 
heart failure, and if so, how many 
episodes has he experienced in the past 
year?  (2) At what level of METS score 
does the veteran experience dyspnea, 
fatigue, angina, dizziness, or syncope?  
(3) Does the veteran experience left 
ventricular dysfunction and, if so, what 
is the ejection fraction?  (4) Does the 
veteran's heart disability prevent him 
from doing sedentary-type work?  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if an appeal is perfected with respect 
to any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).


